Cullen, J. (concurring):
I concur in the result reached by Hr. Justice Bradley in this case, and also in his discussion of the case, except in one particular, where I fear his opinion may be the subject of misinterpretation. It may be necessary, for the purpose of pleading certain defenses, <£ to allege matter by way of confession, followed by those in avoidance upon which the alleged defense is founded.” But, in my opinion, in a verified pleading, however essential to the pleading it may be to make the confession, the confession can only be properly made when it is the truth. There -is a marked distinction to be drawn between common-law pleading and the present system, which has prevailed since 1847. Common-law pleading was a marvel of logical accuracy which would have delighted the schoolmen, but truth was not its dominant characteristic; indeed, in such pleading fiction was the rule and fact the exception. In every declaration of ejectment there was set forth a fictitious demise from a mythical Jackson, and in an action for conversion it was properly alleged that the plaintiff *548lost the property and the defendant found it, though it was expected to prove on the trial that the defendant had obtained the property by breaking ojien the plaintiff’s safe with a jimmy (if there were safes and jimmies in those days). The object of the reform in legal pleading, effected by the old Code, and continued in existence by the present one, was to require of a party in a verified pleading the same degree of veracity which is expected in other transactions in life. There are some exceptions. In certain cases, where the result would be to criminate himself, a party is not required to verify a pleading. But the general rule is that in a verified pleading a. party can plead only that which is true in fact, regardless of what, he may think or be advised the state of the law requires him to set up to constitute a valid claim or defense. Therefore, any allegation made in a verified pleading on a party’s own knowledge is presumptively true and may be taken against him as an admission. But I agree with Judge Bradley, that when such allegation is only part of a single defense and is taken therefrom, it operates only as an admission, and is not conclusive against the party making it, but may be rebutted or explained the same as other admissions.
All concurred, except Bartlett,-J., not sitting.
Judgment and order reversed and new trial granted, costs to-abide the event.